UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

---- X Case No.: 2:19-CV-05637(LDH)(RLM)
ABH NATURE’S PRODUCTS, INC. and

ABH PHARMA, INC.,

 

Plaintiffs,

-against- NOTICE
OF APPEARANCE
SUPPLEMENT MANUFACTURING PARTNERS,
INC. d/b/a SMP NUTRA, FUTURE PACK
FULFILLMENT, INC., JOSEPH IMPERIO, alias
FRANK CANTONE, STEVEN MILANO, WILLIAM
CARTWRIGHT and JOHN DOES NOS. 1-10,

Defendants.

 

TO: The Clerk of Court and all Parties of record

1 am admitted or otherwise authorized to practice in this court, and I appear in this case as
counsel for Plaintiffs/Counterclaim Defendants ABH Nature’s Products, Inc., ABH Pharma, Inc.
and Jahirul Islam.

Dated: April 19, 2021

ON BALIN ADLER & HYMAN, LLP
on
Thomas J. Monroe, Esq.
Attorneys for Plaintiffs/Counterclaim Defendants
90 Merrick Avenue, 9" FI.

East Meadow, NY 11554
(516) 296-7193

 

7392234.1
